Exhibit 10.16

[g103ng10ugqd000001.jpg]

 

September 4, 2018

 

Klara Dickinson

c/o CymaBay Therapeutics, Inc.

7999 Gateway Blvd., Suite 130

Newark, CA 94560

Dear Klara:

CymaBay Therapeutics, Inc. (the “Company”) is pleased to continue your
employment as Senior Vice President, Regulatory Affairs and Quality Assurance on
the following terms:

1.Position, Duties and Responsibilities.  Subject to the terms set forth herein,
the Company agrees to employ you in the position of Senior Vice President,
Regulatory Affairs and Quality Assurance and you hereby accept such employment
effective immediately. You will report to the Company’s Chief Executive Officer
(the “CEO”) and will perform such duties as are assigned to you by the CEO. You
will devote your full business time and attention to the business affairs of the
Company, except for reasonable vacations and periods of illness or incapacity
permitted by the Company’s general employment policies. The employment
relationship between you and the Company shall also be governed by the general
employment policies and practices of the Company, including those relating to
protection of confidential information and assignment of inventions, except that
when the terms of this letter agreement differ from, or are in conflict with,
the Company’s general employment policies or practices, this letter agreement
shall control. Subject to the other terms of this letter agreement, the Company
may change your position, duties, reporting relationship and work location from
time to time in its discretion.

2.Compensation and Employee Benefits.

2.1Base Salary.  Your base salary will be three hundred forty thousand two
hundred four dollars ($340,204) on an annualized basis, less payroll deductions
and required withholdings, paid according to the Company’s regular payroll
schedule and procedures. Subject to the other terms of this letter agreement,
your base salary may be modified by the Company in its sole discretion.

2.2Discretionary Bonus.  You will be eligible to participate in the Company’s
annual bonus program pursuant to the terms of that program and you will be
eligible to receive a bonus of up to thirty-five percent (35%) of your annual
base salary. Your actual bonus, if any, will be determined by the Company’s
Board of Directors (the “Board”), or the Compensation subcommittee thereof, in
its sole discretion, based upon its evaluation of your performance, the
Company’s performance, and any other considerations it deems relevant. You

1.

 

 

--------------------------------------------------------------------------------

 

must be employed through the bonus payment date to be eligible for, and to earn,
any such bonus. Bonuses are typically paid within sixty (60) days after the end
of the calendar year.  Any bonus payment will be subject to payroll deductions
and required withholdings.

2.3Employee Benefits.  You will be entitled to all employee benefits, including
vacation accrual of twenty (20) days per year and health and disability benefits
for which you are eligible under the terms and conditions of the standard
Company benefit plans that may be in effect from time to time and provided by
the Company to its senior executive-level employees generally. Currently, such
benefits include thirteen (13) paid holiday days, as well as paid sick leave of
up to ten (10) days per year. Notwithstanding the foregoing, the Company
reserves the right to adopt, amend or discontinue any employee benefit plan or
policy, including changes required by applicable law.

2.4Equity Awards.  Subject to the approval of the Board, or the Board’s
Compensation Committee, pursuant to the Company’s equity incentive plan, you may
from time to time be granted equity awards. Such equity awards will vest as
provided by the applicable award agreements as long as you remain in continuous
service with the Company and may vest on an accelerated basis pursuant to
Articles 6 or 7.  Except as provided herein, such equity awards will be subject
to the provisions of the equity incentive plan of the Company under which the
applicable equity award is granted and the applicable form of equity award
agreement thereunder (the “Plan Documents”).

3.Other Activities During Employment.

3.1Activities.  Except with the prior written consent of the CEO, you will not,
during your employment with the Company, undertake or engage in any other
employment, occupation or business enterprise, other than ones in which you are
a passive investor. You may engage in civic and not-for-profit activities so
long as such activities do not interfere with the performance of your job duties
for the Company.

3.2Investments and Interests.  Except as permitted by the first sentence of
Section 3.1 and by Section 3.3, during your employment you agree not to acquire,
assume or participate in, directly or indirectly, any position, investment or
interest known by you to be adverse or antagonistic to the Company, or its
business or prospects, financial or otherwise.

3.3Noncompetition.  During the term of your employment by the Company, except on
behalf of the Company, you will not directly or indirectly, whether as an
officer, director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever that competes
with the Company anywhere in the world, in any line of business engaged in (or
planned to be engaged in) by the Company; provided, however, that anything above
to the contrary notwithstanding, you may own, as a passive investor, securities
of any entity, so long as your direct holdings in any one such corporation do
not in the aggregate constitute more than one percent (1%) of the voting stock
of such corporation.

2.

 

 

--------------------------------------------------------------------------------

 

4.Company Policies; Confidential Information and Inventions Agreement.  You
acknowledge your obligations under your Company Employee Agreement on
Confidential Information and Inventions. You further acknowledge your obligation
to abide by the Company’s rules, policies and procedures.

5.Your Representations and Warranties.

5.1No Breach of Contract.  You represent and warrant that the execution and
delivery of this letter agreement by you and the performance of your obligations
hereunder will not conflict with or breach any agreement, order or decree to
which you are a party or by which you are bound. You warrant that you are
subject to no employment agreement or restrictive covenant preventing full
performance of your duties under this letter agreement.

5.2No Conflict of Interest.  You warrant that you are not, to the best of your
knowledge and belief, involved in any situation that might create, or appear to
create, a conflict of interest with your loyalty to or duties for the Company.

5.3Notification of Materials or Documents from Other Employers.  You further
warrant that you have not brought and will not bring to the Company or use in
the performance of your responsibilities at the Company any materials or
documents of a former employer that are not generally available to the public,
unless you have obtained express written authorization from the former employer
for their possession and use.

5.4Notification of Other Post-Employment Obligations.  You also understand that,
as part of your employment with the Company, you are not to breach any
obligation of confidentiality that you have to former employers, and you agree
to honor all such obligations to former employers during your employment with
the Company.

6.Termination of Employment.

6.1At-Will Employment Relationship.  Your employment with the Company shall be
at-will. Either you or the Company may terminate the employment relationship at
any time, with or without Cause, and with or without advance notice.

6.2Termination for Cause.

(a)Subject to the terms of this Article 6 and to the terms of Article 7, if the
Company terminates your employment at any time for Cause (as defined below),
your salary shall cease on the date of termination and you shall not be entitled
to severance pay, COBRA premium payments, pay in lieu of notice or any other
such compensation other than payment of accrued salary and vacation and such
other benefits as expressly required by applicable law or the terms of
applicable benefit plans. Subject to the terms of this Article 6 and to the
terms of Article 7, the continued vesting of any equity awards held by you shall
cease on your employment termination date, and your right to exercise vested
equity awards shall be governed by the Plan Documents.

(b)Definition of Cause.  For purposes of this letter agreement, “Cause” means
the occurrence of any one or more of the following: (i) your conviction of, or

3.

 

 

--------------------------------------------------------------------------------

 

plea of no contest, with respect to any felony or any crime involving fraud,
dishonesty or moral turpitude; (ii) your participation in a fraud or act of
dishonesty that results in material harm to the Company; (iii) your intentional
material violation of any contract or agreement between you and the Company,
including but not limited to this letter agreement or your Employee Agreement on
Confidential Information and Inventions, or your violation of any statutory duty
that you owe to the Company, but only if you do not correct any such violation
within thirty (30) days after written notice thereof has been provided to you
(if such notice is reasonably practicable); or (iv) your gross negligence or
willful neglect of your job duties, as determined by the Board in good faith,
but only if you do not correct such violation within thirty (30) days after
written notice thereof has been provided to you (if such notice is reasonably
practicable).

6.3Severance Benefits for Termination Without Cause or Resignation for Good
Reason.

(a)If the Company terminates your employment without Cause and other than as a
result of your death or disability, or if you resign your employment for Good
Reason (defined below), and provided such termination constitutes a “separation
from service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definition thereunder, a “Separation from Service”),
you will be eligible to receive the severance benefits described in this Section
6.3.

(b)You will be eligible to receive, subject to payroll deductions and required
withholdings and net of any amounts earned by you pursuant to any employment or
consulting arrangements obtained by you following such termination (other than
the activities described in the last sentence of Section 3.1), continuation for
twelve (12) months of the greater of your base salary: (i) in effect as of such
termination date; or (ii) as set forth in Section 2.1. In addition, you will be
eligible to receive your annual discretionary bonus amount at the higher of that
(a) in effect as of such termination date; or (b) as set forth in Section 2.2,
in either case determined as if all performance targets have been satisfied,
pro-rated for the number of months elapsed in the year in which your employment
terminates, but in no event will you receive a bonus pro-rated for less than
nine (9) months. You agree to notify the Company promptly of any amount earned
by you from other employment or a consulting engagement while you are receiving
severance payments under this letter agreement.

(c)If you timely elect and remain eligible for continued coverage of your group
health insurance under COBRA, the Company will pay your premiums for COBRA
coverage for up to twelve (12) months following your Separation from Service,
provided that such payments shall cease if you obtain full-time employment, or
cease to be eligible for COBRA, within such period. You agree to notify the
Company promptly if you obtain full-time employment while the Company is paying
your COBRA premiums under this letter agreement. On the 60th day following your
Separation from Service, the Company will make the first payment under this
clause equal to the aggregate amount of payments that the Company would have
paid through such date had such payments commenced on the Separation from
Service through such 60th day, with the balance of the payments paid thereafter
on the schedule described above. If you become eligible for coverage under
another employer's group health plan or otherwise cease to be eligible for COBRA
during the period provided in this clause, you must

4.

 

 

--------------------------------------------------------------------------------

 

immediately notify the Company of such event, and all payments and obligations
under this clause will cease.

(d)You will receive acceleration of vesting of all of your then-outstanding and
then-unvested equity award grants as of the date of termination as to the number
of shares that would have vested in their vesting schedules as if you had been
in service for an additional twelve (12) months as of your Separation from
Service.  

(e)Your receipt of any severance benefits under this Section 6.3 is contingent
upon your signing and making effective within sixty (60) days after the
termination date, a full, general release of all claims against the Company in a
form acceptable to the Company containing the language set forth in the Release
Agreement attached as Exhibit A on or after the termination date. The base
salary and bonus severance will be paid in substantially equal installments over
the twelve (12) month period following your Separation in Service according to
the Company’s payroll procedures; provided, however, that no payments will be
made to you prior to the 60th day following your Separation from Service. On the
first payroll pay day following the 60th day after your Separation from Service,
the Company will pay you the cash severance amounts you would have received on
or prior to such date in a lump sum in compliance with Code Section 409A and the
effectiveness of the release, with the balance of the cash payments being made
as originally scheduled.

(f)Definition of Good Reason.  For purposes of this letter agreement, “Good
Reason” shall mean any one of the following events that occurs without your
consent: (i) the material reduction in your responsibilities, authorities or
functions as an employee of the Company (but not merely a change in reporting
relationships); (ii) a material reduction in your level of compensation
(including base salary, fringe benefits and target bonus under any
corporate-performance based bonus or incentive programs); (iii) a material
change of your place of employment that results in an increase to your round
trip commute of more than twenty (20) miles; or (iv) the Company’s material
breach of this letter agreement. Notwithstanding the foregoing, you must provide
written notice to the General Counsel of the Company and the CEO within thirty
(30) days after the date on which such event first occurs, and allow the Company
thirty (30) days thereafter (the “Cure Period”) during which the Company may
attempt to rescind or correct the matter giving rise to Good Reason. If the
Company does not rescind or correct the conduct giving rise to Good Reason to
your reasonable satisfaction by the expiration of the Cure Period, your
employment will then terminate with Good Reason as of such thirtieth day.

6.4Voluntary or Mutual Termination.  You may voluntarily terminate your
employment with the Company at any time without Good Reason. If you terminate
without Good Reason or if your employment terminates as a result of your death
or disability, your salary shall cease on the date of termination and you shall
not be entitled to severance, pay in lieu of notice or any other such
compensation other than payment of accrued salary and vacation and such other
benefits as expressly required in such event by applicable law or the terms of
applicable benefit plans.  The continued vesting of any compensatory equity
awards held by you shall cease on the termination date, and your right to
exercise vested awards (or be issued shares under such vested awards) shall be
governed by the terms of the Company’s applicable compensatory equity plans and
the corresponding award agreements.

5.

 

 

--------------------------------------------------------------------------------

 

6.5Application of Section 409A.  If the Company (or, if applicable, the
successor entity thereto) determines that the severance payments and benefits
provided for in this letter agreement (the “Agreement Payments”) constitute
“deferred compensation” under Section 409A of the Internal Revenue Code
(together, with any state law of similar effect, “Section 409A”) and you are a
“specified employee” of the Company or any successor entity thereto, as such
term is defined in Section 409A(a)(2)(B)(i) (a “Specified Employee”), then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the Agreement Payments shall
be delayed as follows: on the earliest to occur of (i) the date that is six
months and one day after the termination date or (ii) the date of your death
(such earliest date, the “Delayed Initial Payment Date”), the Company (or the
successor entity thereto, as applicable) shall (A) pay to you a lump sum amount
equal to the sum of the Agreement Payments that you would otherwise have
received through the Delayed Initial Payment Date if the commencement of the
payment of the Agreement Payments had not been delayed pursuant to this Section
6.5 and (B) commence paying the balance of the Agreement Payments in accordance
with the applicable payment schedules set forth in this letter agreement.  For
the avoidance of doubt, it is intended that (1) each installment of the
Agreement Payments provided in this letter agreement is a separate “payment” for
purposes of Section 409A, (2) all Agreement Payments satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A provided
under of Treasury Regulation 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), and (3) the
Agreement Payments consisting of COBRA premiums also satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A provided
under Treasury Regulation 1.409A-1(b)(9)(v).

7.Change in Control.

7.1Definitions.

(a)“Change in Control” shall mean an Ownership Change Event (as defined below)
or a series of related Ownership Change Events (collectively, a “Transaction”)
wherein the stockholders of the Company immediately before the Transaction do
not retain direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities of the
Company or, in the case of a Transaction described in Section 7.1(b)(iii), the
corporation or other business entity to which the assets of the Company were
transferred (the “Transferee”), as the case may be. For purposes of the
preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting securities of one
or more corporations or other business entities that own the Company or the
Transferee, as the case may be, either directly or through one or more
subsidiary corporations or other business entities.

(b)An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; or (iii) the
sale, exchange or transfer of all or substantially all of the assets of the
Company.

6.

 

 

--------------------------------------------------------------------------------

 

7.2Severance.  On the consummation of any Change in Control any remaining
unvested portion of your equity awards will be accelerated such that fifty
percent (50%) of your outstanding and then-unvested equity awards become fully
vested and exercisable as of the date of the Change in Control (the
“Acceleration”). If on or within twelve (12) months following a Change in
Control, the Company or a successor corporation terminates your employment
without Cause and other than as a result of your death or disability, or you
resign for Good Reason (a “Change in Control Termination”), and provided that
such termination constitutes a Separation from Service, then subject to your
obligations below, and in lieu of any severance benefits set forth in Section
6.3 herein, you will be entitled to receive (collectively, the “Change in
Control Severance Benefits”):

(a)Subject to payroll deductions and required withholdings and net of any
amounts earned by you pursuant to any employment or consulting arrangements
obtained by you following such termination (other than the activities described
in the last sentence of Section 3.1), continuation for twelve (12) months of the
greater of your base salary: (i) in effect as of such termination date; or (ii)
as set forth in Section 2.1; or (iii) in effect on the date prior to the Change
in Control. In addition, you will be eligible to receive one hundred and
twenty-five percent (125%) of your annual discretionary bonus amount at the
higher of that (a) in effect as of such termination date; (b) as set forth in
Section 2.2; or (c) in effect on the date prior to the Change in Control, in any
case determined as if all performance targets have been satisfied.

(b)You will receive acceleration of vesting of all of your then-outstanding and
then-unvested equity awards as of the date of termination such that the
remaining fifty percent (50%) of your unvested equity awards following the
Acceleration become fully vested and exercisable.

(c)If you timely elect and remain eligible for continued coverage of your group
health insurance under COBRA, the Company will pay your premiums for COBRA
coverage for up to fifteen (15) months following your Separation from Service,
provided that such payments shall cease if you obtain full-time employment, or
cease to be eligible for COBRA, within such period. You agree to notify the
Company promptly if you obtain full-time employment while the Company is paying
your COBRA premiums under this letter agreement. On the 60th day following your
Separation from Service, the Company will make the first payment under this
clause equal to the aggregate amount of payments that the Company would have
paid through such date had such payments commenced on the Separation from
Service through such 60th day, with the balance of the payments paid thereafter
on the schedule described above. If you become eligible for coverage under
another employer's group health plan or otherwise cease to be eligible for COBRA
during the period provided in this clause, you must immediately notify the
Company of such event, and all payments and obligations under this clause will
cease.  

(d)As a precondition of receiving the Change in Control Severance Benefits, you
must first sign and make effective on or after the termination date a full,
general release of claims against the Company in a form acceptable to the
Company containing the language set forth in the Release Agreement attached as
Exhibit A.

7.3Parachute Payments.

7.

 

 

--------------------------------------------------------------------------------

 

(a)If any payment or distribution in the nature of compensation (within the
meaning of Section 280G(b)(2) of the Code) to you or for your benefit, whether
under this letter agreement or otherwise (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”) (together with any interest or penalties imposed with
respect to such excise tax, the “Excise Tax”), then you will be entitled to
receive from the Company an additional payment (the “Gross-Up Payment”) in an
amount equal to (i) all Excise Taxes (including any interest or penalties
imposed with respect to such taxes) on the Payment (the “First Reimbursement
Payment”), (ii) all federal, state and local income taxes and employment taxes
on the First Reimbursement Payment, and (iii) all Excise Taxes (including any
interest or penalties imposed with respect to such taxes) on the First
Reimbursement Payment.

(b)All determinations required to be made under this Section 7.3 including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the nationally recognized certified public tax accounting firm
used by the Company or, if such firm declines to serve, such other nationally
recognized certified public tax accounting firm as you may designate (the
“Accounting Firm”). The Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code. The Accounting Firm shall provide its calculations, together with
detailed supporting documentation, to the Company and you within thirty (30)
calendar days after the date on which your right to a Payment is triggered (if
requested at that time by the Company or you) and/or at such other times as
requested by the Company or you. If the Accounting Firm determines that no
Excise Tax is payable with respect to a Payment, it shall furnish the Company
and you with an opinion reasonably acceptable to you that no Excise Tax will be
imposed with respect to such Payment.  If the Accounting Firm determines that an
Excise Tax is payable with respect to a Payment, it shall furnish to the Company
and you an opinion reasonably acceptable to you of the amount of Excise Tax
payable with respect to the Payments and the amount of Gross-Up Payment due to
you. The Company will pay the Gross-Up Payment to you within thirty (30) days of
the date the Company receives the Accounting Firm’s opinion, but in no event
later than the end of your tax year following your tax year in which you pay the
Excise Tax. The Company shall bear all reasonable expenses with respect to the
determinations by the Accounting Firm required to be made hereunder. Any
determination by the Accounting Firm shall be binding upon the Company and you.

8.General Provisions.

8.1Dispute Resolution.  To aid in the rapid and economical resolution of any
disputes that may arise under this letter agreement, the parties agree that any
and all claims, disputes or controversies of any nature whatsoever arising from
or regarding the interpretation, performance, negotiation, execution,
enforcement or breach of this letter agreement, or your relationship with the
Company, including statutory claims, shall be resolved by confidential, final
and binding arbitration conducted before a single arbitrator with Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) in San Francisco, California,
in accordance with JAMS’ then-applicable employment arbitration rules (which may
be reviewed at www.jamsadr.com/rules-employment-arbitration/). The parties
acknowledge that by agreeing

8.

 

 

--------------------------------------------------------------------------------

 

to this arbitration procedure, they waive the right to resolve any such dispute
through a trial by jury, judge or administrative proceeding. The parties will
have the right to be represented by legal counsel at any arbitration proceeding.
The arbitrator shall: (i) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (ii) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based. The
Company shall bear all JAMS’ arbitration fees and administrative costs in excess
of the amount of administrative fees (e.g., filing fees) that you would
otherwise be required to pay if the dispute were decided in a court of law.
Nothing in this letter agreement shall prevent any party from obtaining
injunctive or other provisional relief in court to prevent irreparable harm
pending the conclusion of any arbitration proceeding.

8.2Severability.  Whenever possible, each provision of this letter agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this letter agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the intent of the parties insofar as possible.

8.3Notices.  Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by fax) or the next day after sending by overnight courier, to the
Company at its primary office location and to you at your address as listed on
the Company payroll.

8.4Waiver.  If either party should waive any breach of any provisions of this
letter agreement, you or the Company shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
letter agreement.

8.5Entire Agreement.  This letter agreement, together with its exhibits,
constitutes the entire and exclusive agreement between you and the Company, and
it supersedes any prior agreement, promise, representation, or statement,
written or otherwise, between you and the Company with regard to this subject
matter. It is entered into without reliance on any promise, representation,
statement or agreement other than those expressly contained or incorporated
herein, and it cannot be modified or amended except in a writing signed by you
and a duly authorized officer of the Company.  This letter supersedes and
replaces all of your prior employment offer letter agreements and employment
continuation letter agreements with the Company, (including, without limitation,
the offer letter agreement dated June 5, 2017) and all amendments thereto, all
of which shall have no further force or effect.

8.6Counterparts.  This letter agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
agreement.

9.

 

 

--------------------------------------------------------------------------------

 

8.7Headings.  The headings of the articles and sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

8.8Successors and Assigns.  This letter agreement is intended to bind and inure
to the benefit of and be enforceable by you, the Company and your and its
respective successors, assigns, heirs, executors and administrators, except that
you may not assign any of your duties hereunder and you may not assign any of
your rights hereunder without the written consent of the Company.

8.9Governing Law.  All questions concerning the construction, validity and
interpretation of this letter agreement will be governed by the law of the State
of California as applied to contracts made and to be performed entirely within
California.

8.10Attorneys’ Fees.  If either party hereto brings any action to enforce your
or its rights hereunder, the prevailing party in such action shall be entitled
to be paid by the other party such prevailing party’s reasonable attorneys’ fees
and costs incurred in such action.

To indicate your acceptance of the terms of this letter agreement, please sign
this letter agreement in the space provided below and return it to me. If you
have any questions regarding this letter agreement, feel free to contact me.

Sincerely,

CymaBay Therapeutics, Inc.

By: /s/ Sujal Shah

Sujal Shah

President and Chief Executive Officer

Accepted and agreed:

 

 

/s/ Klara Dickinson

Klara Dickinson

Exhibit A - Release Agreement


10.

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Release Agreement

(To be signed on or after the Separation Date)

I understand that my employment with CymaBay Therapeutics, Inc. (the “Company”)
terminated effective _____________________, ____ (the “Separation Date”). The
Company has agreed that if I choose to sign this Release Agreement (“Release”),
the Company will provide certain severance benefits (minus the required
withholdings and deductions) pursuant to the terms of the employment agreement
dated ________________ (as amended, the “Letter Agreement”). I understand that I
am not entitled to such severance benefits unless I sign this Release, and it
becomes fully effective.

I understand that this Release, together with the Letter Agreement, constitutes
the complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.

I hereby confirm my obligations under my Employee Agreement on Confidential
Information and Inventions with the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.

In exchange for the consideration provided to me by this Release that I am not
otherwise entitled to receive, I hereby generally and completely release Company
and its current and former directors, officers, employees, stockholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release. This general release includes, but is not limited to: (a) all
claims arising out of or in any way related to my employment with the Company or
the termination of that employment; (b) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended).

11.

 

 

--------------------------------------------------------------------------------

Nothing in this Release shall prevent me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby acknowledge and agree that I shall
not recover any monetary benefits in connection with any such proceeding.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that:  (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
twenty-one (21) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows:  “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

I accept and agree to the terms and conditions stated above:

 

DateKlara Dickinson

 

 